Title: To George Washington from Bartholomew Dandridge, 16 February 1774
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
New Kent February 16, 1774.

I am sorry my Letter was so long on its passage to you as the most perfect Account of my proceeding with Black would not be very satisfactory. As I have not seen or heard from Mr Hill I took what I thought the best conveyance by a Gentleman who was going directly from hence to Fredericksburg & promised me he

would deliver the Letter to Col. Lewis which he has since informed me he did with my request that it might be immediately sent to you. Col. Bassett was so kind as to send yours to me this Evening and promises to deliver this to Capt. Crawfurd You may depend on my care of the Bond, and compliance with every thing you desire, which will give me great pleasure if it proves any way serviceable, I had a Letter from Mr Wythe since I wrote to you in which he says, he did not know any thing more I could do with Black than I had done, unless it was to tender him the Bond you now have sent upon his complying with the Condition of it, I have not seen or heard from Mr Moore lately so that I cannot inform you whether Mrs Black’s mind is yet altered or not but tomorrow at King William Court I expect to hear something of the matter, I always concluded that Col. Byrd’s Trustees would not make a Conveyance to Black until he had complied with his bargain with you, and that I take to be your best Security for Mrs Black’s relinquishing her Dower, as she cannot but be sensible that it is greatly for her advantage to do it. Mr Wythe’s saying “she would not be intitled to Dower in the Lands in King William the legal titles whereof are in other Persons” seems inconsistent with his former Opinion, now Col. Moore’s Deed to his Trustees is found & must be a mistake, I have no doubt but she will be intitled to Dower in all except the Mill & 100 Acres of Land purchased of Seton, and altho. Mr Lyons has engaged that he & Col. Pendleton will join in a conveyance to you (of Romoncocke) he thinks it not necessary & I hope it is not. I shall apply to Mr Lyons & Mr Power tomorrow for performance of their promise of a Conveyance of the Mill &c.
As it was necessary that the Serjeants & Soldiers who I contracted with for their Lands should make a personal application to the Governor, I desired them all to go down at the Court of Oyer & Terminer & not being there myself, sent a Letter by Mr Aylett desiring a person there to act on my behalf with directions what to do, but Mr Aylett was so careless to loose the Letter, and my not being there or any Person to act for me furnished them with an excuse for selling their Lands at a better price that then offered, few of them were honest enough to abide by their bargain with me, & the others were not informed how to direct their Warrants, but this last mistake I did not know of til now, when I heard that a sufficient number of Warrants

had not been delivered to Mr Craig I sent some others, but he chose to return them as he apprehended it was too late for your purpose, I have but one Serjeants Warrant by me (in Augusta) which I inclose & which you are welcome to use if you have Occasion, if not, it will be no disadvantage to me to have it returned when it suits you, your keeping the others has been attended with no prejudice to me as I should not have used them, The Assemblys sitting will hinder as much time as I can spare from my other business or more, & I am a little at a loss what to do with my Warrants the Principal of which is a Lieutenants 2000 Acres.
Be pleased to make a tender of my sincere Affection to my Sister, in which My Wife joins me Nancy & the Boys send their Duty to their Uncle & Aunt, I am Dr Sir Your very affectionate humble Servt

B. Dandridge


Be pleased to tell Mr Custis & his Lady that We sincerely congratulate them on their Nuptials & wish them all happiness.
N.B. I have generally thought that Mrs Black’s unwillingness to acknowledge her right was feigned for some mean purpose of Black’s, but sometimes I am inclined to think that she is afraid Black will by some means prevent her having a right to Dower in the Jas River land after she has acknowledged the other, this may be done, & he is capable of it.
My Paper has accidentally got dirty & I have not time to write it over.

